Citation Nr: 0421248	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  01-00 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
variously diagnosed low back disorder.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the right ankle with traumatic arthritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1978 and from September 1978 to September 1982.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2000 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

The RO denied entitlement to service connection for low back 
strain, and an evaluation in excess of 10 percent for 
residuals of a fracture of the right ankle with traumatic 
arthritis.  The veteran attended a hearing before a hearing 
officer at the RO in April 2001; a transcript of his 
testimony is on file.

In November 2001 the Board remanded the case to schedule the 
veteran for a video-conference hearing before a Veterans Law 
Judge at the Board.  

In February 2003 the veteran attended a videoconference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, D.C.  The hearing transcript is on 
file.

In June 2003 the Board remanded the case to the RO for 
further development and adjudicative action.  

In December 2003 the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
establishes that the veteran's chronic acquired variously 
diagnosed low back disorder cannot satisfactorily be 
dissociated from his active service.

2.  Residuals of a right ankle fracture are productive of not 
more than moderate limitation of motion, with no additional 
functional loss due to pain or other pathology.


CONCLUSIONS OF LAW

1.  A chronic acquired variously diagnosed low back disorder 
was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2003).

2.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a fracture of the right ankle with 
traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5271 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
VA obligations with respect to notice and duty to assist.  
Regulations implementing the VCAA were issued in August 2001. 
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].




Although the veteran's claim was received before November 9, 
2000, the effective date of the new law, it appears that the 
VCAA is applicable since the claim has not been finally 
adjudicated.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  

VA must also advise a claimant as to which evidence the 
claimant must supply, which evidence VA will obtain on his or 
her behalf and to provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In the present case, the June 2000 rating decision, November 
2000 statement of the case, July 2001 and December 2003 
supplemental statements of the case cite the law and 
regulations that are applicable to the appeal and explain why 
the RO denied each of the claims.  

In addition, in August 2003, pursuant to the Board remand, 
the RO sent a letter to the veteran that explained the 
expanded VA notification and duty to assist obligations under 
the VCAA.

The letter advised the veteran that private or VA medical 
records would be obtained if he provided the names and 
addresses of all sources of treatment and the approximate 
dates of treatment.  The letter explained that the RO would 
help him obtain evidence such as medical records, employment 
records, or records from Federal agencies if he furnished 
enough information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.


The United States Court of Appeals for Veterans Claims (CAVC) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.

In this case, the initial AOJ decisions as to the issues on 
appeal were made before November 9, 2000, the date the VCAA 
was enacted.  VA believes that this decision is incorrect as 
it applies to cases where the initial AOJ decision was made 
before the enactment of the VCAA and is pursuing further 
judicial review on this matter. However, assuming solely for 
the sake of argument, and without conceding the correctness 
of Pelegrini, the CAVC has left open the possibility that a 
notice error may be found to be non- prejudicial to a 
claimant.

Since the VCAA notification letter was not sent to the 
veteran before the AOJ adjudication that led to this appeal, 
the timing of the notice does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini.  
However, all the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  

Once this has been accomplished, all due process concerns 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Accordingly, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error 
in the present case.  While the VCAA notice was not provided 
before the first AOJ adjudication of the claim, the notice 
was provided before the transfer and certification of the 
case to the Board, and the content of the notice complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  


After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
veteran in December 2003.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices in the same manner 
as if the notice had been timely.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the veteran.

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the Secretary 
of Veterans Affairs unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A.

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant VA and non-VA treatment records have been obtained.  
The veteran had VA examinations to provide information 
regarding the etiology of the low back disorder at issue and 
assess the severity of the service-connected right ankle 
disability.  He has been given several opportunities to 
submit private medical records.  Neither he nor his 
representative have identified any additional Government or 
private records which have not been obtained or for which 
reasonable procurements efforts have not been made.

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claims at issue.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The August 2003 notice in essence invited the veteran to 
submit any evidence he had regarding the matters at issue.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action, other than with 
respect to the limited remand indicated earlier, in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Factual Background

A review of the service medical records reveals that in June 
1979 the veteran was diagnosed with mechanical low back pain, 
mild strain.  In September 1979 he was seen with complaints 
of right lumbar tenderness and in November 1979 with a low 
back strain.  

VA outpatient treatment records dated from January 1984 to 
November 1990 were obtained.  The records show that in 
February 1987 the veteran complained of low back pain after 
pushing a car.  It was also noted that he had been in a car 
accident three weeks earlier.

A January 1990 VA examination revealed a negative examination 
of the low back.

Medical treatment records from SB, MD, dated in May 1996 
indicated the presence of disc bulges, shortened lumbar 
pedicles and canal stenosis at L4-5 and L5-S1.

VA treatment records dated in January 1997 revealed 
complaints of low back pain.

Medical treatment record dated in May 1998 from MS, MD, 
revealed that the veteran experienced pain after stooping and 
straining.  He reported tingling in the left leg.  The 
veteran was prescribed medication for the pain.

VA outpatient treatment records dated from June to September 
1999 show ongoing treatment for low back pain.

Treatment records from St. Paul Medical Center dated from 
December 1997 to December 1999 reveal treatment for low back 
pain.

Results of Magnetic Resonance Imagining (MRI) conducted at 
Brookhaven Diagnostic Imaging Center in January 1998 revealed 
L4-5 spinal stenosis on the base of degenerated bulging disc 
and ligamentum flavum hypertrophy.  Bilateral foraminal 
stenosis was present without evidence of exiting nerve root 
impingement.

Medical treatment reports dated from January to April 1998 
from JM, MD, showed that the veteran had injured his back 
while waxing the floor at work.  He reported that he had 
performed heavy lifting as a child, during military service, 
and had also been involved in three accidents.  X-rays were 
unremarkable showing a slight tilt to the left in the upper 
lumbar region.

The veteran underwent a VA examination in November 1999.  He 
complained of pain in the right ankle on longstanding and 
swelling if he walked any distance.  Examination of the ankle 
revealed 48 degrees of plantar flexion, 8 degrees of 
dorsiflexion, and a minimum amount of eversion and inversion.  
When he exerted and inverted the ankle, he frowned in pain.  
There was no swelling apparent in the ankle at the time.  
Radiology report questioned remote fracture of the lateral 
malleolus.  Ovoid bone density in proximity to the tip of the 
medial malleolus probably represented secondary ossification 
center.  The talotibial joint appeared normal.  The diagnosis 
was residual fracture of the right ankle with traumatic 
arthritis pain and swelling on long standing or walking.  

VA outpatient treatment records dated from May 1995 to 
February 2000 show that the veteran complained of low back 
pain and right ankle pain.   

Medical treatment records from AGB, DO, dated in April 2001 
show that the veteran was treated for complaints of low back 
pain and right ankle pain.  He reported intermittent pain and 
discomfort with locking in the ankle.  Examination of the 
ankle showed good movement, no crepitance but complaints of 
pain with movement.  X-rays of the spine revealed disc space 
narrowing at L4-5 and L5-S1 with degenerative changes.

At an April 2001 hearing before an RO hearing officer the 
veteran testified that while he was in service, he lifted 
artillery rounds which gave him back problems.  He stated 
that he did not sustain any specific back injury during his 
first period of active duty but did he did seek treatment for 
his back.  

During his second period of service he continued to have back 
problems from playing sports.  He stated that in January 1982 
he was driving a 2 1/2 ton truck that overturned and he 
subsequently experienced soreness all over his body the next 
day.  He returned to work a few days following the accident.  
He currently worked for the Postal Service and he reported 
missing three to four months of work due to back problems.

The veteran testified at a February 2003 hearing before the 
undersigned Veterans Law Judge that his back disorder had 
continued to worsen over the years.  He reported once again 
that he had injured his back several times during service by 
being involved with such activities as lifting rounds.  With 
regard to his right ankle, he reported that his ankle bothers 
him when he puts pressure on it.  He reported that he is not 
able to be as physically active as he once was because of his 
right ankle disability.

The veteran underwent a VA examination of the right ankle in 
October 2003.  With regard to his right ankle, he stated that 
his ankle locks and he needs to move his foot around to 
limber it up.  He had sharp pain in the ankle if he stayed on 
it for more than four hours.  He had more trouble if he was 
on a hard surface.  

Examination of the right ankle revealed 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  Inversion 
and eversion were freely mobile.  There was a pedal pulse 
bilaterally.  There was no visible swelling or atrophy of the 
calf muscles.  The veteran could heel and toe walk.  The 
ankle movement carried out by the examiner during the 
examination did not seem to provoke pain.  There was no 
clinical evidence of instability of the ankle and the veteran 
had not had symptoms of instability.  There was no evidence 
of weakened movement, excess fatigability, or incoordination.  
The main problem seemed to be pain.  There was no evidence of 
abnormality of the skin. 

The diagnosis was remote right ankle fracture which was 
stated to have traumatic arthritis.  The examiner noted that 
the ankle did have some modest restrictions of motion, but 
the findings were not outstanding.  The x-ray reports had 
been somewhat variable and the examiner felt that some up-to-
date films of the ankle were in order.  Current x-rays showed 
mild degenerative joint disease. 

With regard to his back, the veteran stated that he had 
injured his back in a truck accident during service.  He 
complained of current low back pain which extends down both 
legs.  Examination of the back revealed that the veteran 
stands with a slight tilt of his trunk to the right.  He 
could flex forward 45 degrees, side tilt 15 degrees in either 
direction, and extend 10 degrees.  


He had pain at those limits just described.  He could heel 
walk and toe walk after some verbal encouragement.  The knee 
jerks and ankle jerks were 2+ and symmetrical.  Straight leg 
raising goes to 50 degrees on each side and then the veteran 
has low back pain, which was aggravated by adding ankle 
dorsiflexion to the test.  An MRI conducted in February 2002 
showed canal stenosis with degenerative changes.  

The diagnosis with reference to the back was canal stenosis 
and it was noted to be related to some degenerative changes.  
The examiner noted that as indicated there were some episodes 
of low back pain while the veteran was in service, but he 
could not find the accident that the veteran described or 
clinic visits following the accident.  It was not clear to 
the examiner when the veteran's low back problem began to be 
serious.  

The examiner stated that unless there were some records that 
show better continuity between the veteran's episodes of back 
pain when he was in service and the onset of the serious 
difficulty in later years, he would believe it less likely 
than not that the veteran's current back problem was due 
mainly to his service injuries.  

However, the examiner felt that it would be difficult to 
exclude his time in the service completely.  The veteran was 
in the service for a total of eight years and it has been 29 
years since he was discharged from service.  Eight of those 
29 years were spent in the service, so it was part of his 
wear and tear on his back.  So, from the examiner's viewpoint 
it was not really fair to say it could not be a factor.  

The examiner felt that the veteran's principal disability 
resides in his back and he believed it to be sincere.  He 
felt that the ankle disability was only mild to moderate and 
not that severe.


Criteria
Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

If not shown in service, service connection may be granted 
for various chronic diseases such as osteoarthritis if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2003).  

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b) (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
Id.

38 C.F.R. § 3.303(c) provides that there are medical 
principles so universally recognized as to constitute fact 
(clear and unmistakable proof), and when in accordance with 
these principles  existence of a disability prior to service 
is established, no additional or confirmatory evidence is 
necessary.  Consequently with notation or discovery during 
service of such residual conditions (scars; fibrosis of the 
lungs; atrophies following disease of the central or 
peripheral nervous system; healed fractures; absent, 
displaced or resected parts of organs; supernumerary parts; 
congenital malformations or hemorrhoidal tags or tabs, etc.) 
with no evidence of the pertinent antecedent active disease 
or injury during service the conclusion must be that they 
preexisted service.  

Similarly, manifestation of lesions or symptoms of  chronic 
disease from date of enlistment, or so close thereto that the 
disease could not have originated in so short a period will 
establish  preservice existence thereof.  Conditions of an 
infectious nature are to be considered with regard to the 
circumstances of the infection and if manifested in less than 
the respective incubation periods after reporting for duty, 
they will be held to have preexisted service.  38 C.F.R. 
§ 3.303(c) (2003).




A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (2003).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b) (2003).

The CAVC has held that temporary flare-ups of a pre- existing 
injury or disease are not sufficient to show aggravation, 
unless the underlying disorder, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-7 (1991).

The Board notes that the CAVC held in Crowe v. Brown, 7 Vet. 
App. 238 (1994), that even if the appellant's disability is 
properly found to have preexisted service, the presumption of 
aggravation must also be addressed; and that a preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(a).


Increased Rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Governing regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2003), which require the evaluation of the complete medical 
history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7 (2003).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2003).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2003).

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). 

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: less or more movement than normal; weakened 
movement; excess fatigability; incoordination, impaired 
ability to execute skilled movements smoothly; and pain on 
movement, swelling, deformity or atrophy of disuse. See 38 
C.F.R. § 4.45 (2003).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2003).

Under Hicks v. Brown, 8 Vet. App. 417 (1995), the CAVC noted 
that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  

Therefore, with X-ray evidence of degenerative changes and 
objective demonstration of painful, but not compensably 
limited motion, the limitation of motion due to pain must be 
taken into consideration in the determination of whether, and 
to what degree, the limitation is compensable.

Diagnostic Code 5010 addresses traumatic arthritis, 
substantiated by radiological findings, and directs the 
rating to be accomplished under Diagnostic Code 5003, which 
in turn addresses degenerative arthritis and mandates the 
rating to be accomplished under the diagnostic code 
addressing limitation of motion of the affected body part, in 
this case, the ankle.  If the limitation of motion is not 
compensable, then Diagnostic Code 5003 provides for a rating 
of 10 percent for each major joint or group of minor joints 
affected by limitation of motion; and if there is no 
limitation of motion, a rating of 10 percent could be 
warranted if there were radiological evidence of the 
involvement of two or more major joints, or two or more minor 
joint groups, to be increased to a maximum of 20 percent, if 
said involvement were accompanied by occasional 
incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5003, 5010 (2003).

Diagnostic Code 5271 addresses limitation of the motion of 
the ankle.  It provides for ratings of 10 and 20 percent for 
moderate and marked limitation of motion, respectively.  See 
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5271 (2002).  
Normal range of motion in an ankle is considered to be 20 
degrees dorsiflexion and 45 degrees plantar flexion.  See 38 
C.F.R. § 4.71, Plate II (2003).

Additionally, ankylosis of the ankle, in plantar flexion at 
less than 30 degrees, would warrant a 20 percent rating, 
while ankylosis of the ankle in plantar flexion between 30 
and 40 degrees, or in dorsiflexion between zero and 10 
degrees, would warrant a 30 percent rating. More severe 
ankylosis would warrant a 40 percent rating.  See 38 C.F.R. § 
4.71a, Part 4, Diagnostic Code 5270 (2003).

It must be noted at the outset, however, that separate 
ratings cannot be assigned for the same manifestations of a 
single disability, as that action would violate VA's 
prohibition against pyramiding.  See 38 C.F.R. § 4.14 (2003).


Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Analysis

Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he has a 
chronic acquired low back disorder which has been variously 
diagnosed.  He also satisfies the next basic requirement; 
that is, there is service documentation of low back 
symptomatology.  The veteran was seen on several occasions 
during service with complaints of low back pain.  

Finally, the evidentiary record shows that the post service 
variously diagnosed low back disorder, in the opinion of a 
competent VA medical specialist, cannot satisfactorily be 
dissociated from the veteran's period of active service.  In 
his opinion, it was not really fair to conclude that the 
veteran's time in service could not have contributed to his 
current back problems.

The issue of chronicity or continuity of symptomatology need 
not be addressed when, as here, there is competent and 
probative evidence of continuity of symptomatology and a 
nexus between the veteran's current disability and his in-
service symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997).  The Board is not competent to supplement the record 
with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board finds that the veteran's chronic acquired variously 
diagnosed low back disorder, cannot satisfactorily be 
dissociated from his service, thereby warranting entitlement 
to a grant of entitlement to service connection.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303; Hickson, supra. 

Increased Rating

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).


In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The evidence of record shows no basis for an evaluation in 
excess of 10 percent for the veteran's right ankle 
disability.  VA and private treatment records show consistent 
complaints of pain without marked limited motion of the 
ankle.  On VA examination in November 1999, the evidence 
showed a decrease in dorsiflexion with full range of motion 
in plantar flexion.  The primary symptom was pain.  

On VA examination in October 2003, the veteran had full range 
of motion of the right ankle in both dorsiflexion and plantar 
flexion, and it was apparent that the primary symptom of the 
veteran's right ankle disability was pain.  There was no 
evidence of instability, weakened movement, excess 
fatigability, or incoordination.  

Even taking into account painful motion, there is simply no 
basis for an evaluation in excess of 10 percent under 
Diagnostic Code 5271.  Marked limitation of motion of the 
ankle which would warrant the maximum schedular evaluation 
under this code is not shown.  

Additionally, VA examinations have demonstrated no evidence 
of functional loss due to pain such as weakness, 
incoordination, fatigability, etc., which would warrant an 
increased evaluation.  See 38 C.F.R. §§ 4.40, 4.45 (2002); 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).

Additionally, there is no evidence of ankylosis of the right 
ankle in plantar flexion of less than 30 degrees (20 percent 
under Diagnostic Code 5270), ankylosis of the subastragalar 
or tarsal joint in a poor weight-bearing position (20 percent 
under Diagnostic Code 5272), or malunion of os calcis or 
astragalus with marked deformity (20 percent under Diagnostic 
Code 5273) prior to April 22, 2003.

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002).
Overall, the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for residuals of 
a fracture of the right ankle with traumatic arthritis.


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not grant an increased evaluation 
on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the veteran's right ankle disability 
picture is so unusual or exceptional, with such related 
factors as frequent hospitalization or marked interference 
with employment, as to render impractical the application of 
the regular rating criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his right ankle disability.  No 
evidentiary basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.


ORDER

Entitlement to service connection for a chronic acquired 
variously diagnosed low back disorder is granted.

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a fracture of the right ankle with 
traumatic arthritis is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



